                 Case 1:19-cv-01499-EPG Document 19 Filed 05/05/20 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
10   JOSHUA D. BLAND,                              Case No. 1:19-cv-01499-EPG (PC)
11                  Plaintiff,                     ORDER ALLOWING PLAINTIFF’S FIRST
                                                   AMENDED COMPLAINT TO PROCEED
12          v.                                     AGAINST DEFENDANT DOE ON
                                                   PLAINTIFF’S CLAIM FOR VIOLATION OF
13   DOE,                                          HIS FOURTEENTH AMENDMENT RIGHT
                                                   TO DUE PROCESS
14                 Defendant.
                                                   (ECF NO. 16)
15
                                                   ORDER DIRECTING CLERK OF COURT TO
16                                                 SEND PLAINTIFF A COPY OF FORM AO
                                                   88B AND FORM USM-285
17
18                                                 THIRTY (30) DAY DEADLINE

19           Joshua D. Bland (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
21           Plaintiff filed the complaint commencing this action on October 18, 2019. (ECF No. 1).
22   The Court screened Plaintiff’s complaint and found that it failed to state any cognizable claims.
23   (ECF No. 15). Plaintiff was given leave to amend (id.), and on April 23, 2020, Plaintiff filed
24   his First Amended Complaint (ECF No. 16).
25           The Court has screened Plaintiff’s First Amended Complaint and finds that Plaintiff has
26   stated a cognizable claim against defendant Doe for violation of his Fourteenth Amendment
27   right to due process.
28           As the only defendant in this case is a Doe defendant, the Court will not authorize

                                                      1
               Case 1:19-cv-01499-EPG Document 19 Filed 05/05/20 Page 2 of 7



 1   service of process at this time. Instead, the Court will allow Plaintiff to subpoena documents
 2   from the California Department of Corrections and Rehabilitation that may allow him to
 3   identify defendant Doe. If Plaintiff is able to identify defendant Doe, he should file a motion to
 4   substitute the named individual in place of defendant Doe. If Plaintiff fails to file a motion to
 5   substitute a named individual in place of defendant Doe within 120 days from the date of
 6   service of this order, the Court will recommend dismissal of Plaintiff’s case.
 7   I.      SCREENING REQUIREMENT
 8           The Court is required to screen complaints brought by prisoners seeking relief against a
 9   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
10   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
11   legally “frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that
12   “seek monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §
13   1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 8), the Court may
14   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
15   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
16   determines that the action or appeal fails to state a claim upon which relief may be granted.”
17   28 U.S.C. § 1915(e)(2)(B)(ii).
18           A complaint is required to contain “a short and plain statement of the claim showing
19   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
20   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
21   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
22   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient
23   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
24   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
25   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
26   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
27   677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a
28   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

                                                        2
               Case 1:19-cv-01499-EPG Document 19 Filed 05/05/20 Page 3 of 7



 1          Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
 2   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding
 3   that pro se complaints should continue to be liberally construed after Iqbal).
 4   II.    SUMMARY OF PLAINTIFF’S FIRST AMENDED COMPLAINT
 5          Plaintiff alleges as follows:
 6          Plaintiff caused to be sent to Kern Valley State Prison Receiving and Release one pair
 7   of $1,500 hearing aids. The hearing aids were to be sent to his father for repairs. Plaintiff’s
 8   father never received the hearing aids. On the form provided by the California Department of
 9   Corrections and Rehabilitation to ship the hearing aids out, Plaintiff indicated that, in the event
10   he was without funds to pay shipping charges, the hearing aids should be returned to him.
11   Even without funds Plaintiff’s account was charged $1.61. Plaintiff appealed the process, and
12   all three levels were denied.
13          Plaintiff was defrauded out of his $1,500 hearing aids and his $1.61.
14   III.   EVALUATION OF PLAINTIFF’S CLAIMS
15              A. Section 1983
16          The Civil Rights Act under which this action was filed provides:
17          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes
18          to be subjected, any citizen of the United States or other person within the
19          jurisdiction thereof to the deprivation of any rights, privileges, or immunities
            secured by the Constitution and laws, shall be liable to the party injured in an
20          action at law, suit in equity, or other proper proceeding for redress....
21   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
22   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,
23   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see
24   also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los
25   Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.
26   2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
27          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
28   under color of state law, and (2) the defendant deprived him of rights secured by the

                                                      3
               Case 1:19-cv-01499-EPG Document 19 Filed 05/05/20 Page 4 of 7



 1   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
 2   2006); see also Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
 3   “under color of state law”). A person deprives another of a constitutional right, “within the
 4   meaning of § 1983, ‘if he does an affirmative act, participates in another's affirmative act, or
 5   omits to perform an act which he is legally required to do that causes the deprivation of which
 6   complaint is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th
 7   Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal
 8   connection may be established when an official sets in motion a ‘series of acts by others which
 9   the actor knows or reasonably should know would cause others to inflict’ constitutional
10   harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
11   causation “closely resembles the standard ‘foreseeability’ formulation of proximate
12   cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper
13   v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
14           A plaintiff must demonstrate that each named defendant personally participated in the
15   deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual
16   connection or link between the actions of the defendants and the deprivation alleged to have
17   been suffered by the plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658,
18   691, 695 (1978).
19               B. Plaintiff’s Claim for Violation of his Fourteenth Amendment Due Process
20                   Rights
21           Plaintiff asserts a claim under the Fourteenth Amendment based on defendant Doe’s
22   failure to send his hearing aids to his father or return them to Plaintiff.
23           The Due Process Clause protects prisoners from being deprived of property without due
24   process of law, Wolff v. McDonnell, 418 U.S. 539, 556 (1974), and prisoners have a protected
25   interest in their personal property, Hansen v. May, 502 F.2d 728, 730 (9th Cir. 1974).
26   Authorized intentional deprivation of property pursuant to an established state procedure is
27   actionable under the Due Process Clause. Hudson v. Palmer, 468 U.S. 517, 532 & n.13 (1984)
28   (citing Logan v. Zimmerman Brush Co., 455 U.S. 422, 435-36 (1982)); Quick v. Jones, 754

                                                       4
               Case 1:19-cv-01499-EPG Document 19 Filed 05/05/20 Page 5 of 7



 1   F.2d 1521, 1524 (9th Cir. 1985). On the other hand, “an unauthorized intentional deprivation
 2   of property by a state employee does not constitute a violation of the procedural requirements
 3   of the Due Process Clause of the Fourteenth Amendment if a meaningful postdeprivation
 4   remedy for the loss is available.” Hudson, 468 U.S. at 533. And, “California law provides an
 5   adequate post-deprivation remedy for any property deprivations.” Barnett v. Centoni, 31 F.3d
 6   813, 816–17 (9th Cir. 1994) (citing Cal. Gov’t Code §§ 810–95). Additionally, “the Due
 7   Process Clause is [] not implicated by a negligent act of an official causing unintended loss of
 8   or injury to … property.” Daniels v. Williams, 474 U.S. 327, 328 (1986).
 9          Plaintiff appears to be alleging that he attempted to send his $1,500 hearing aids to his
10   father so that they could be repaired. However, he had insufficient funds to pay for his hearing
11   aids to be sent to his father. Because Plaintiff had insufficient funds, his $1,500 hearing aids
12   were not sent to his father or returned to him.
13          Although it is possible that the failure to send Plaintiff his hearing aids was an
14   unauthorized intentional deprivation of property, construing the facts liberally in favor of
15   Plaintiff, Plaintiff has alleged that there was an intentional deprivation of property pursuant to
16   an established state procedure regarding what happens to property that is supposed to be
17   shipped if an inmate has insufficient funds to ship the property. Thus, the Court will allow a
18   claim for violation of Plaintiff’s Fourteenth Amendment due process rights to proceed past
19   screening.
20          There remains the issue of what person made the decision not to return Plaintiff’s
21   hearing aids. Plaintiff does not identify this person, and likely does not know that person’s
22   identity. Accordingly, the Court is allowing a claim against a Doe Defendant at this time, but
23   Plaintiff must identify that person in order to go forward with his lawsuit. Plaintiff has 120
24   days to identify the person. As described more below, Plaintiff may request documents from
25   the CDCR that will help Plaintiff in identifying and locating the person (or a different third
26   party, if the CDCR does not have the necessary documents). The Court will provide Plaintiff
27   with a form for a third-party subpoena. On that form, Plaintiff should describe documents he
28   seeks that would help him identify the person who failed to send his hearing aids to his father

                                                       5
                  Case 1:19-cv-01499-EPG Document 19 Filed 05/05/20 Page 6 of 7



 1   or return them to Plaintiff. After Plaintiff receives documents, he will need to use those
 2   documents to substitute a named individual in place of defendant Doe, so that the named
 3   individual can be served and participate in the lawsuit. If Plaintiff fails to file a motion to
 4   substitute in 120 days, the Court will recommend that this case be dismissed.
 5            IV.      CONCLUSION AND ORDER
 6            The Court has screened Plaintiff’s complaint and finds that Plaintiff has stated a
 7   cognizable claim against defendant Doe for violation of his Fourteenth Amendment right to due
 8   process.
 9            As the only defendant in this case is a Doe defendant, the Court will not authorize
10   service of process at this time. Instead, the Court will allow Plaintiff to subpoena documents
11   from the California Department of Corrections and Rehabilitation that may allow him to
12   identify defendant Doe. When completing the subpoena form (form AO 88B), Plaintiff should
13   identify with specificity the documents he is seeking. Once Plaintiff has completed and
14   returned form AO 88B and form USM-285, the Court will direct the United States Marshals
15   Service to serve the subpoena on the California Department of Corrections and Rehabilitation.1
16   The Court notes that it may limit Plaintiff’s request for production of documents.
17            If Plaintiff is able to identify defendant Doe, he should file a motion to substitute.
18   Plaintiff must file a motion to substitute within 120 days from the date of service of this order.2
19            Accordingly, based on the foregoing, it is HEREBY ORDERED that:
20            1. This action proceed against defendant Doe on Plaintiff’s claim for violation of his
21                  Fourteenth Amendment right to due process;
22            2. The Clerk of Court is directed to send Plaintiff a copy of form AO 88B and a copy
23                  of form USM-285;
24            3. Plaintiff has thirty days from the date of service of this order to complete and return
25
26
              1
                  If after being served with the subpoena the California Department of Corrections and Rehabilitation
27   fails to respond or objects to providing documents, Plaintiff may file a motion to compel. The motion must be
     filed with the Court and served on the California Department of Corrections and Rehabilitation.
                2
28                Plaintiff may request additional time if he requires it, with an explanation of what he has done to
     identify the person and why additional time is necessary.

                                                              6
            Case 1:19-cv-01499-EPG Document 19 Filed 05/05/20 Page 7 of 7



 1              form AO 88B and form USM-285;
 2        4. Plaintiff has 120 days from the date of service of this order to file a motion to
 3              substitute a named defendant in place of defendant Doe; and
 4        5. Failure to comply with this order may result in the dismissal of this action
 5
     IT IS SO ORDERED.
 6
 7
       Dated:     May 5, 2020                                /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
